                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

ANTHONY L. BLANFORD, et al.,                  )
                                              )
                      Plaintiff,              )   3:19-cv-00036-JWS
                                              )
       v.                                     )   SCHEDULING AND PLANNING
                                              )   ORDER
MICHAEL J. DUNLEAVY, in his                   )
individual and official capacities, et al.,   )
                                              )
                      Defendants.             )
                                              )

I.     Meeting of the Parties
       Based upon information available to the Court through a Scheduling and
Planning Conference Report completed by the parties pursuant to Rules 16(a) and 26(f)
of the Federal Rules of Civil Procedure and to Local Civil Rules 16.1 and 26.1(b)
(Docket 29), and, if one was held, the scheduling and planning conference, this order
for the pretrial development of the case is entered pursuant to Rule 16(b), Federal
Rules of Civil Procedure.


       This order may be modified only for good cause shown and with the
consent of the Court. See Rule 16(b)(4), Federal Rules of Civil Procedure.


II.    Discovery Plan
       Discovery shall be conducted in accordance with Rules 26 through 37 of the
Federal Rules of Civil Procedure, any applicable Local Civil Rules, and the discovery
plan specified in the Scheduling and Planning Conference Report of the parties, except
as otherwise provided below.
       A.       Timing, Form, and Disclosure Requirements. The requirements of
Rule 26(f)(3)(A) shall apply to this case. Any changes to those requirements that the
Court has approved are incorporated in the following paragraphs, Sections II.B through
II.G. Each party must contemporaneously prepare and maintain a written record of all




            Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 1 of 6
disclosures and supplementation of disclosures or responses made to requests for
discovery under Rule 26(a) and (e), Federal Rules of Civil Procedure. Unless required
in support of a motion or by order of the Court, disclosures and supplemental
disclosures are not to be filed with the Court.
       B.     Initial Disclosures / Preliminary Witness Lists.
              1.      The information required by Rule 26(a)(1), Federal Rules of Civil
              Procedure:
                      (a)           has been exchanged by the parties.
                      (b)      X    will be exchanged by the parties on or before
                                    September 13, 2019
              2.      Preliminary witness lists:
                      (a)           have been exchanged by the parties.
                      (b)      X    shall be exchanged by the parties on or before
                                    September 13, 2019
              3.      With reference to the disclosure requirements of Rule 7.1, Federal
              Rules of Civil Procedure:
                      (a)           The parties are in compliance.
                      (b)           Compliance shall be accomplished on or before
                      ____________.
                      (c)      X    Rule 7.1 is not applicable.
       C.     Subjects and Timing of Discovery
              1.      The parties __X__ have / ____ have not reported the subjects on
              which discovery may be needed.
              2.      Discovery shall not be conducted in phases or limited to or focused
              on particular issues. [Unless parties have proposed phases or limitations,
              then specify].
              3.      The date for completion of all discovery is no later than August 3,
              2020.




         Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 2 of 6
      4.       Final Discovery Witness List. A final discovery witness list, disclosing all
               lay witnesses that a party may wish to call at trial either by live testimony
               or deposition, shall be served and filed June 1, 2020.1 Unless otherwise
               ordered for good cause shown, only those lay witnesses disclosed in this
               final discovery witness list, and the expert witnesses that were timely
               identified, will be permitted to testify at trial.
      5.       Close of Fact Discovery. Fact discovery shall be completed on or before
               August 3, 2020.
      6.       Expert Discovery. Pursuant to Rule 26(a)(2), Federal Rules of Civil
               Procedure:
               (a)    Expert witnesses shall be identified by each party on or before
               April 13, 2020, and each party may identify responsive supplemental
               expert witnesses within 14 days thereafter.
               (b)    Expert disclosures (reports) required by Rule 26(a)(2) shall be
               disclosed:
                      (I)     By all parties on or before June 15, 2020; OR by Plaintiff(s)
                      on or before __________ and by Defendant(s) on or
                      before__________; and
                      (ii)    Rebuttal reports on or before 30 days from service of the
                      report being rebutted.
               (c)    Expert witness discovery (including depositions) shall be completed
                      by August 3, 2020.
      D.       Preservation of Discovery, Including Electronically Stored
Information (ESI).
               1.     X       No issues have been reported as regards disclosure,
                              discovery, or preservation of ESI, including the form or
                              format in which it should be produced.




      1
        Each party shall make a good faith attempt to list only those lay witnesses that
the party reasonable believes will testify at trial.



           Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 3 of 6
           2.     X      The parties shall proceed as they have proposed with
                         respect to the production of ESI.
           3.     Preservation of non-ESI Discovery:
                  (a)    X       There is no indication that this will be an issue.
                  (b)            The parties may proceed as they have proposed.
     E.    Claims of Privilege or Protection of Attorney Work Product.
           Claims of privilege or protection of trial preparation materials shall be
           handled as follows:
           1.            There is no indication that this will be an issue.
           2.            The parties have entered into a confidentiality agreement.
           3.     X      The parties shall submit their proposed confidentiality
                         agreement on or before September 6, 2019.
     F.    Limitations on Discovery. The following limitations on discovery are
imposed:
           1.     X      The limitations set forth in Federal Rules of Civil Procedure
           26(b), 30, and 33, and in Local Civil Rules 30.1 and 36.1, apply, except as
           indicated below.
           2.            The maximum number of depositions by each party shall not
                         exceed .
                         (a)            Depositions shall not exceed hours as to any
                                        deponent; or
                         (b)            Depositions shall not exceed the following:
                                        (1) hours as to non party deponents, and
                                        (2) hours as to party deponents, corporate
                                        officer deponents, Rule 30(b)(6) deponents,
                                        and expert witness deponents.
           3.            The maximum number of interrogatories posed by each
                         party shall not exceed .




       Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 4 of 6
                4.            The maximum number of requests for admissions posed by
                              each party shall not exceed .
                5.     Other limitations: [insert other limitations].
       G.       Supplementation of Disclosures and Discovery Responses.
                Disclosures and discovery responses shall be supplemented:
                1.     X      In accordance with Rule 26(e)(1) and (e)(2), Federal Rules
                              of Civil Procedure.
                2.     ___    At intervals of ___ days.
III.   Pretrial Motions.
       A.       Preliminary motions as to jurisdiction, venue, arbitration, and/or statutes of
limitation shall be served and filed not later than:
                1.     X      Not applicable.
                2.            [Date:]
       B.       Motions to amend, motions under the discovery rules, motions in limine,
and dispositive motions:
                1.     Motions shall be served and filed within the times specified by the
                       applicable rules, including Local Rules 7.2, 7.3, and 16.1(c), except
                       as indicated below.
                2.     Motions to amend pleadings, including motions to add parties, shall
                       be served and filed not later than August 30, 2019. Thereafter, a
                       party must seek leave of the Court to modify this deadline. See
                       Rule 16(b)(3)(A) and (b)(4), Federal Rules of Civil Procedure.
                3.     Motions under the discovery rules shall be served and filed not later
                       than August 3, 2020,
                4.     Dispositive motions, including motions for summary judgment, shall
                       be served and filed not later than August 3, 2020.
                5.     Motions in limine, including motions as to qualifications of experts
                       and Daubert motions, shall be served and filed not later than
                       August 3, 2020
IV.    Trial.
       A.       The parties expect the case to take ten (10) days for trial.



         Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 5 of 6
      B.      A jury trial __X__ has / _____ has not been demanded.
      C.      The right to jury trial ____ is / __X__ is not disputed.
      D.      Scheduling Trial.
              1. ___ The parties' request to establish a trial date at this time:
                     (a) ___ Is approved, and trial is scheduled to commence on
                     __________________ [Date:]
                     (b) ___ Is not approved.
      If approved, a separate trial scheduling order will be issued.
              2. _X_ The parties did not request the scheduling of a trial date at this
              time. Either party may request a trial setting conference at any time to
              establish a trial date. The Court may also, on its own initiative, conduct a
              trial setting conference after the close of discovery. Otherwise, when
              timely filed dispositive motions have been ruled upon, the Court will call
              upon the parties to certify the case ready for trial and provide the court
              with proposed trial dates.
V.    Other Provisions.
      A.      Court Conference. The parties have not requested a conference with the
Court before entry of a scheduling order.
      B.      Consent to Proceed before a Magistrate Judge. The parties have not
consented to trial before a Magistrate Judge.
      C.      Early Settlement / Alternative Dispute Resolution. The parties have
considered and reported to the Court regarding possible alternative dispute resolution
procedures.
      D.      Related Cases. The parties have reported to the Court regarding any
related cases as defined by Local Civil Rule 16.1(e).
      DATED this 25th day of August 2019.


                                      /s/ JOHN W. SEDWICK
                            SENIOR JUDGE, UNITED STATES DISTRICT COURT




        Case 3:19-cv-00036-JWS Document 36 Filed 08/25/19 Page 6 of 6
